Exhibit 10.1 LODONAL™ IN THE TREATMENT OF SUBJECTS WITH HUMAN IMMUNODEFICIENCY VIRUS (HIV) A Bridging Study to Evaluate the Effects of LODONAL™ as an Immune-System Regulating Agent in Subjects in which their Immune System is Compromised CLINICAL TRIAL SPONSOR: TNI BIOTECH, INTERNATIONAL, Ltd. P.O. Box 3321, Drake Chambers Road Town, Tortola British Virgin Islands LOCAL REPRESENTATIVE: State Hospital Asubiaro, Osogbo Osun State, Nigeria Investigational Product: Naltrexone Hydrochloride, 4.5 mg Capsules LODONAL™ SPONSOR PROTOCOL NUMBER: LDN-301-01 STATEMENT OF COMPLIANCE The study will be conducted in accordance with the International Conference on Harmonization guidelines for Good Clinical Practice (ICH E6) and the provisions of the current ISO 14155-1, 14155-2 (2003): Clinical Investigation of Medical Devices for Human Subjects, the relevant laws, the provisions of the Federal Ministry of Health’s guidelines, as well as regulations and guidelines published periodically by the Federal Ministry of Health. Permission will be obtained by National Agency for Food and Drug Administration and Control (NAFDAC) to conduct this clinical trial in compliance with both the clinical trials guidelines issued by NAFDAC and the Nigerian National Code for Health Research Ethics. Page 2 of 52 SIGNATURE PAGE The undersigned have reviewed and approved the following protocol: Sponsor: TNI BioTech, International, Ltd. P.O. Box 3321, Drake Chambers Road Town, Tortola British Virgin Islands Jill Smith, MDDate Medical Consultant to TNI BioTech, Inc. Phone: 717-497-5968 Email: JillSmithResearch@gmail.com Page 3 of 52 INVESTIGATOR(S) SIGNATURE PAGE The signature below constitutes the approval of this protocol and the attachments, and provides the necessary assurances that this trial will be conducted according to all stipulations of the protocol, including all statements regarding confidentiality, and according to local legal and regulatory requirements and applicable Nigerian regulations, International Conference on Harmonisation Good Clinical Practice guidelines and applicable regulations for the overall conduct of the clinical investigation. I agree to personally conduct and/or supervise the described clinical trial and acknowledge as the Investigator(s), I will protect the rights, safety, and welfare of participants in this clinical trial. I agree to ensure that all sub-Investigator(s)s, associates, colleagues, and employees assisting in the conduct of the clinical trial are informed of their obligations and delegation of responsibilities.I will ensure that mechanisms are in place to ensure that site personnel receives appropriate information and/or training throughout the clinical trial to adequately conduct the investigation per the protocol. Clinical Site: State Hospital, Asubiaro, Osgobo, Osun State, Nigeria Signed: Date: Name: Abayomi Oni, MD Title: Chief Consultant / Principal Investigator(s) Address: State Hospital, Asubiaro, Osgobo, Osun State, Nigeria Phone: Signed: Date: Name: Richard Afonja, MD Title: Sub-Principal Investigator(s) Address: The American Hospitals and Resorts (Blood and Cancer Center), Plot 12A, Olaitan Senbanjo Street, Off Admiralty Way, Lekki Phase 1, Lagos, Nigeria Phone: + Page 4 of 52 TABLE OF CONTENTS STATEMENT OF COMPLIANCE 2 signature page 3 INVESTIGATOR(S) SIGNATURE PAGE 4 TABLE OF CONTENTS 5 LIST OF ABBREVIATIONS 8 PROTOCOL SYNOPSIS 10 SCHEDULE OF EVENTS 14 SCHEDULE OF EVENTS
